Exhibit 10.23.8

EXECUTION COPY

OMNIBUS AMENDMENT AND WAIVER

This OMNIBUS AMENDMENT AND WAIVER, dated as of December 15, 2009 (this
“Agreement”), is by and among:

(i) CARDINAL HEALTH FUNDING, LLC, a Nevada limited liability company (the
“Seller”);

(ii) CARDINAL HEALTH 110, INC., a Delaware corporation (“CH-110”);

(iii) CARDINAL HEALTH 411, INC., an Ohio Corporation (“CH-411”);

(iv) GRIFFIN CAPITAL, LLC, a Nevada limited liability company (“Griffin”);

(v) CARDINAL HEALTH, INC., an Ohio corporation (the “Performance Guarantor” and,
together with the Seller, CH-110, CH-411 and Griffin, the “Seller Parties” and
each, a “Seller Party”);

(vi) RANGER FUNDING COMPANY LLC (“Ranger”), as a Conduit;

(vii) BANK OF AMERICA, N.A. (“BofA”), as the Related Financial Institution for
Ranger and as the Managing Agent for Ranger’s Purchaser Group;

(viii) WINDMILL FUNDING CORPORATION (“Windmill”), as a Conduit;

(ix) THE ROYAL BANK OF SCOTLAND PLC (“RBS”), as the Related Financial
Institution for Windmill and as the Managing Agent for Windmill’s Purchaser
Group;

(x) ATLANTIC ASSET SECURITIZATION LLC (“Atlantic”), as a Conduit;

(xi) CALYON NEW YORK BRANCH (“Calyon”), as the Related Financial Institution for
Atlantic and as the Managing Agent for Atlantic’s Purchaser Group;

(xii) VICTORY RECEIVABLES CORPORATION (“Victory”), as a Conduit; and

(xiii) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMUNY”), as
the Related Financial Institution for Victory, as Managing Agent for Victory’s
Purchaser Group and as the Agent (in such capacity, the “Agent”).

Capitalized terms used but not otherwise defined herein have the respective
meanings assigned thereto in the Receivables Purchase Agreement (as defined
below).

BACKGROUND

1. The Seller, Griffin, as Servicer, Ranger, BofA, RBS, Windmill, Atlantic,
Calyon, Victory, BTMUNY and the Agent are parties to that certain Third Amended
and Restated Receivables Purchase Agreement, dated as of November 19, 2007 (as
amended, supplemented and otherwise modified from time to time, the “Receivables
Purchase Agreement”).



--------------------------------------------------------------------------------

2. Griffin and the Seller, as buyer, are parties to that certain Amended and
Restated Receivables Sale Agreement, dated as of May 21, 2004 (as amended,
supplemented and otherwise modified from time to time, the “Second Tier
Agreement”).

3. CH-110, as seller, and Griffin, as buyer, are parties to that certain Second
Amended and Restated Receivables Purchase and Sale Agreement, dated as of
May 21, 2004 (as amended, supplemented and otherwise modified from time to time,
the “CH-110 First Tier Agreement”).

4. CH-411, as seller, and Griffin, as buyer, are parties to that certain
Receivables Purchase and Sale Agreement, dated as of June 20, 2007 (as amended,
supplemented and otherwise modified from time to time, the “CH-411 First Tier
Agreement”).

5. The Performance Guarantor has executed that certain Second Amended and
Restated Performance Guaranty, dated as of June 20, 2007, in favor of the Seller
and its successors and assigns (as amended, supplemented and otherwise modified
from time to time, the “Performance Guaranty”).

6. One or more of the Seller Parties opened lock-boxes 15898 and 15986 (the “New
Lock-Boxes”) with Bank of America, N.A., in Chicago, IL, in October and November
of 2009, respectively, and have directed certain Obligors to make payments in
respect of Receivables to one or more of the New Lock-Boxes. Prior to the date
hereof, neither New Lock-Box was subject to a Collection Account Agreement, but
one or more of the New Lock-Boxes was used by the Seller Parties to receive
Collections. The events described in this paragraph 6 constitute breaches by the
applicable Seller Parties of their respective obligations set forth in
(i) Sections 7.1(j)(i) and 7.2(b) of the Receivables Purchase Agreement,
(ii) Sections 4.1(i) and 4.2(b) of the Second Tier Agreement,
(iii) Section 5.1(i) of each of the CH-110 First Tier Agreement and the CH-411
First Tier Agreement and (iv) the Performance Guaranty (such breaches,
collectively but solely as described in this paragraph 6, the “Subject
Breaches”).

7. The occurrence of the Subject Breaches constitutes and/or resulted in certain
Termination Events under, and as defined in, the Second Tier Agreement, and
certain Amortization Events under the Receivables Purchase Agreement (such
Termination Events and Amortization Events, collectively, but solely to the
extent occurring on or prior to the date hereof and resulting from the Subject
Breaches, together with the Subject Breaches and any failure by appropriate
Seller Party to notify the Agent of the occurrence thereof prior to the date
hereof, the “Subject Events”).

8. On the terms and subject to the conditions set forth herein, (i) the Seller
Parties have requested that the Agent, Conduits, Managing Agents and Financial
Institutions waive the occurrence of the Subject Events, (ii) Griffin has
requested that the Seller and the Agent (as Seller’s assignee) waive the Subject
Events under the Second Tier Agreement, (iii) the Performance Guarantor has
requested that the Seller and the Agent (as Seller’s assignee) waive the Subject
Events under the Performance Guaranty and (iv) CH-110 and CH-411 have

 

2



--------------------------------------------------------------------------------

requested that Griffin, Seller (as Griffin’s assignee) and the Agent (as
Seller’s assignee) waive the Subject Events under the CH-110 First Tier
Agreement and the CH-411 First Tier Agreement.

9. Concurrently herewith, Bank of America, N.A., Griffin, the Seller and the
Agent are entering into an amendment to the Bank of America, N.A. Collection
Account Agreement in order to make the New Lock-Boxes subject thereto (such
amendment, the “BofA Amendment”).

10. In connection with the foregoing, the parties hereto desire to amend the
Receivables Purchase Agreement, the Second Tier Agreement, the CH-110 First Tier
Agreement and the CH-411 First Tier Agreement as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Waiver; Limitations.

(a) Waivers. On the terms and subject to the conditions set forth herein
(including, without limitation, the limitations set forth in clauses (b) through
(c) below):

(i) the Agent, Conduits, Managing Agents and Financial Institutions hereby waive
the occurrence of the Subject Events under the Receivables Purchase Agreement;

(ii) each of the Agent and the Seller hereby waives the occurrence of the
Subject Events under the Second Tier Agreement;

(iii) each of the Agent and the Seller hereby waives the occurrence of the
Subject Events under the Performance Guaranty; and

(iv) each of the Agent, Seller and Griffin hereby waives the occurrence of the
Subject Events under the CH-110 First Tier Agreement and the CH-411 First Tier
Agreement.

Each of the parties hereto consents to the waivers granted pursuant to this
clause (a). Each of the parties granting a waiver pursuant to clause (i), (ii),
(iii) or (iv) above, as applicable, is hereinafter referred to as a “Waiving
Party”.

(b) General Limitations. Notwithstanding anything to the contrary herein or in
the Transaction Documents, by executing this Agreement, none of the Waiving
Parties is now waiving, nor have any of them agreed to waive in the future, the
breach of (or any rights and remedies related to the breach of) any provisions
of any Transaction Document, other than as expressly set forth in clause
(a) above. Without limiting the generality of the foregoing, none of the Waiving
Parties is now waiving, nor have any of them agreed to waive in the future, any
Termination Event (as defined under the Second Tier Agreement) or Amortization
Event, in either case, occurring after the date hereof.

(c) No Waiver of Indemnification, Etc. Without limiting the generality of the
foregoing and for the avoidance of doubt, none of the Waiving Parties is hereby
waiving or

 

3



--------------------------------------------------------------------------------

releasing, nor have any of them agreed to waive or release in the future, any
right or claim to indemnification or reimbursement by, or damages from the
Seller Parties or any Affiliate thereof under any Transaction Document,
including without limitation, for any liability, obligation, loss, damage,
penalty, judgment, settlement, cost, expense or disbursement resulting or
arising directly or indirectly from any Subject Event or otherwise.

SECTION 2. Amendments to the Transaction Documents.

(a) RIDER 6 of Exhibit A of each of the CH-110 First Tier Agreement and the
CH-411 First Tier Agreement is amended to include the New Lock-Boxes.

(b) Exhibit III of the Second Tier Agreement is amended by replacing the phrase
“See Exhibit IV to the Receivables Purchase Agreement” with “See the Collection
Account Disclosure Letter”.

(c) The definition of “Collection Account Disclosure Letter” set forth in
Exhibit I of the Receivables Purchase Agreement is amended by replacing the date
“November 13, 2008” with “December 15, 2009”.

SECTION 3. Representations and Warranties.

On the date hereof, each Seller Party hereby represents and warrants (as to
itself) that:

(a) after giving effect to this Agreement, the representations and warranties of
such Person set forth in the Transaction Documents (as amended and/or waived
hereby) to which it is a party are true and correct as of the date hereof, as
though made on and as of such date (except to the extent such representations
and warranties relate solely to an earlier date and then as of such earlier
date); and

(b) this Agreement constitutes the valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms.

In addition, each of the Seller and Griffin hereby represents and warrants that,
as of the date hereof and after giving effect to this Agreement, no Amortization
Event or Potential Amortization Event has occurred and is continuing.

SECTION 4. Conditions to Effectiveness.

This Agreement shall become effective as of the date hereof upon satisfaction of
all the following conditions precedent:

(a) receipt by the Agent of counterparts of this Agreement, duly executed by
each of the parties hereto;

(b) receipt by the Agent of counterparts of the BofA Amendment, duly executed by
each of the parties thereto; and

(c) receipt by the Agent of a duly executed copy of the Collection Account
Disclosure Letter (as such term is amended hereby).

 

4



--------------------------------------------------------------------------------

SECTION 5. Expenses.

The Seller Parties, jointly and severally, agree to pay (or cause to be paid),
all reasonable costs and expenses (including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel) incurred by the Agent, Conduits,
Managing Agents and Financial Institutions in connection with this Agreement,
the transactions contemplated hereby and the Subject Events.

SECTION 6. Counterparts; Delivery.

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, and each counterpart shall be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 7. Effect of Amendment; Ratification.

Except as specifically amended hereby, the Receivables Purchase Agreement and
the other Transaction Documents are hereby ratified and confirmed in all
respects, and all of its provisions shall remain in full force and effect. After
this Agreement becomes effective, all references in the Transaction Documents to
the Receivables Purchase Agreement, the Second Tier Agreement, the CH-110 First
Tier Agreement, the CH-411 First Tier Agreement and the Performance Guaranty
shall be deemed to be references to such agreements as amended and/or waived
hereby. This Agreement shall not be deemed to expressly or impliedly waive,
amend, or supplement any provision of any Transaction Document other than as
specifically set forth herein.

SECTION 8. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF ILLINOIS.

SECTION 9. Section Headings.

The various headings of this Agreement are inserted for convenience only and
shall not affect the meaning or interpretation of this Agreement or the other
Transaction Documents or any provision hereof or thereof.

[Signatures pages follow.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CARDINAL HEALTH FUNDING, LLC By: /s/ Lloyd Fort Name: Lloyd Fort Title:
President CARDINAL HEALTH 110, INC. By: /s/ Jorge M. Gomez Name: Jorge M. Gomez
Title: SVP, Treasurer CARDINAL HEALTH 411, INC. By: /s/ Jorge M. Gomez Name:
Jorge M. Gomez Title: SVP, Treasurer GRIFFIN CAPITAL, LLC By: /s/ Lloyd Fort
Name: Lloyd Fort Title: President

CARDINAL HEALTH, INC., as Performance

Guarantor

By: /s/ Jorge M. Gomez Name: Jorge M. Gomez Title: SVP, Treasurer

December 2009 Omnibus

Amendment and Waiver

(Cardinal Health)

 

S-1



--------------------------------------------------------------------------------

RANGER FUNDING COMPANY LLC, as a Conduit By: /s/ Doris J. Hearn Name: Doris J.
Hearn Title: Vice President

BANK OF AMERICA, N.A.,

as Related Financial Institution for Ranger

By: /s/ William Van Beek Name: William Van Beek Title: Principal

BANK OF AMERICA, N.A.,

as Managing Agent for Ranger’s Purchaser Group

By: /s/ William Van Beek Name: William Van Beek Title: Principal

December 2009 Omnibus

Amendment and Waiver

(Cardinal Health)

 

S-2



--------------------------------------------------------------------------------

WINDMILL FUNDING CORPORATION, as a Conduit By: /s/ Jill A. Russo Name: Jill A.
Russo Title: Vice President THE ROYAL BANK OF SCOTLAND PLC, as Related Financial
Institution for Windmill   By:   RBS Securities Inc., as agent By: /s/ David
Viney Name: David Viney Title: Managing Director THE ROYAL BANK OF SCOTLAND PLC,
as Managing Agent for Windmill’s Purchaser Group   By:   RBS Securities Inc., as
agent By: /s/ David Viney Name: David Viney Title: Managing Director

December 2009 Omnibus

Amendment and Waiver

(Cardinal Health)

 

S-3



--------------------------------------------------------------------------------

ATLANTIC ASSET SECURITIZATION LLC, as a Conduit By: /s/ Kostantina Kourmpetis
Name: Kostantina Kourmpetis Title: Managing Director By: /s/ Sam Pilcer Name:
Sam Pilcer Title: Managing Director

CALYON NEW YORK BRANCH,

as Related Financial Institution for Atlantic

By: /s/ Kostantina Kourmpetis Name: Kostantina Kourmpetis Title: Managing
Director By: /s/ Sam Pilcer Name: Sam Pilcer Title: Managing Director

CALYON NEW YORK BRANCH,

as Managing Agent for Atlantic’s Purchaser Group

By: /s/ Kostantina Kourmpetis Name: Kostantina Kourmpetis Title: Managing
Director By: /s/ Sam Pilcer Name: Sam Pilcer Title: Managing Director

VICTORY RECEIVABLES CORPORATION,

as a Conduit

By: /s/ David V. DeAngelis Name: David V. DeAngelis Title: Vice President

December 2009 Omnibus

Amendment and Waiver

(Cardinal Health)

 

S-4



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Related Financial
Institution for Victory By: /s/ Christine Howatt Name: Christine Howatt Title:
Authorized Signatory THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as
Managing Agent for Victory’s Purchaser Group By: /s/ Aditya Reddy Name: Aditya
Reddy Title: VP & Manager THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH, as Agent By: /s/ Aditya Reddy Name: Aditya Reddy Title: VP & Manager

December 2009 Omnibus

Amendment and Waiver

(Cardinal Health)

 

S-5